 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11       JOSE LEON HOPTON,                                           Case No.: 1:20-cv-00141-NONE-SKO

12                           Plaintiff,
                                                                     ORDER GRANTING APPLICATION TO
13             v.                                                    PROCEED IN FORMA PAUPERIS AND
                                                                     DIRECTING PAYMENT
14       FRESNO COUNTY HUMAN HEALTH                                  OF INMATE FILING FEE BY THE SHERIFF
         SYSTEM, et al.,                                             OF THE FRESNO COUNTY JAIL
15
                             Defendants.                             (Doc. 3)
16

17            Plaintiff is a prisoner proceeding pro se pursuant to 42 U.S.C. § 1983, and has requested
18   leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (Doc. 3.) As Plaintiff represents
19   that he has no income or assets, the request to proceed in forma pauperis will be granted. Plaintiff
20   is obligated to pay the statutory filing fee of $350.00 for this action. 28 U.S.C. § 1915(b)(1).
21   Plaintiff is obligated to make monthly payments in the amount of twenty percent of the preceding
22   month’s income credited to Plaintiff’s trust account. The Sheriff of the Fresno County Jail is
23   required to send to the Clerk of Court payments from Plaintiff’s account each time the amount in
24   the account exceeds $10.00, until the statutory filing fee is paid in full. 28 U.S.C. § 1915(b)(2).1
25   1
       Plaintiff filed a motion on February 14, 2020, requesting an order compelling the Fresno County Jail to produce
26   Plaintiff’s prisoner trust fund account statement to him, among other requests, since Plaintiff has been unsuccessful in
     obtaining the statement from Fresno County Jail. (Doc. 6.) The Court will allow Plaintiff 60 days from the date of
27   service of this Order to submit the statement, and the Fresno County Jail is directed to assist Plaintiff by producing to
     Plaintiff his prisoner trust fund account statement upon request. Plaintiff’s other requests either repeat allegations in
     the complaint or request relief, such as “an order . . . compelling the agencies of the U.S. Department of Justice to
28   investigate,” that is outside the scope of this case. (See Doc. 6 at 4.) Those requests will be DENIED as moot.
                                                                 1
 1          As to the status of his complaint, Plaintiff is advised that, pursuant to 28 U.S.C. §

 2   1915(e)(2), the court must conduct an initial review of every pro se complaint proceeding in forma

 3   pauperis to determine whether it is legally sufficient under the applicable pleading standards. The

 4   court must dismiss a complaint, or portion thereof, if the court determines that the complaint is

 5   legally frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks

 6   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2). If the

 7   court determines that the complaint fails to state a claim, leave to amend may be granted to the

 8   extent that the deficiencies in the complaint can be cured by amendment. Plaintiff’s complaint will

 9   be screened in due course.

10          If appropriate after the case has been screened, the Clerk of Court will provide Plaintiff with

11   the requisite forms and instructions to request the assistance of the United States Marshal in serving

12   the defendants pursuant to Federal Rule of Civil Procedure 4.

13          Based on the foregoing and good cause appearing, IT IS HEREBY ORDERED that:

14          1.      Plaintiff’s application to proceed in forma pauperis (Doc. 3) is GRANTED.

15          2.      The Sheriff of the Fresno County Jail or his designee shall collect payments

16   from Plaintiff’s prison trust account in an amount equal to twenty per cent (20%) of the

17   preceding month’s income credited to the prisoner’s trust account, and shall forward those

18   payments to the Clerk of Court each time the amount in the account exceeds $10.00, in

19   accordance with 28 U.S.C. § 1915(b)(2), until a total of $350.00 has been collected and

20   forwarded to the Clerk of Court. The payments shall be clearly identified by the name and
21   number assigned to this action.

22          3.      The Clerk of Court is directed to serve a copy of this order and a copy of Plaintiff’s

23   in forma pauperis application on the Sheriff of the Fresno County Jail, via the court’s electronic

24   case filing system (CM/ECF).

25          4.      The Clerk of Court is directed to serve a copy of this order on the Financial

26   Department, U.S. District Court, Eastern District of California, Sacramento Division.
27   IT IS SO ORDERED.
28
                                                        2
 1
     Dated:   February 19, 2020         /s/   Sheila K. Oberto     .
 2                                UNITED STATES MAGISTRATE JUDGE

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                  3
